DAVIDSON INVESTMENT ADVISORS, INC. Investment Adviser Code of Ethics As of June, 2008 I.STATEMENT OF GENERAL POLICY This Investment Adviser Code of Ethics (“Code”) has been adopted byDavidson Investment Advisors, Inc. (“DIA”) and is designed to comply with Rule 204A-1 under the Investment Advisers Act of 1940, as amended (“Advisers Act”) and Rule 17j-1 of the Investment Company Act of 1940, as amended (see Appendix). This Code establishes rules of conduct for all Davidson employees and is designed to, among other things, govern personal securities trading activities in the accounts of employees. The Code is based upon the principle that DIA and its employees owe a fiduciary duty to DIA's clients to conduct their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the firm and (iii) any actual or potential conflicts of interest or any abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards long maintained by DIA continue to be applied. The purpose of the Code is to preclude activities which may lead to or give the appearance of conflicts of interest, insider trading and other forms of prohibited or unethical business conduct. Pursuant to Section 206 of the Advisers Act and under Rule 17j-1 under the Investment Company Act of 1940 (see Appendix), both DIA and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that DIA has an affirmative duty of good faith to act solely in the best interest of its clients. DIA and its employees are subject to the following specific fiduciary obligations when dealing with clients: · The duty to have a reasonable, independent basis for the investment advice provided; · The duty to obtain best execution for a client’s transactions where the Firm is in a position to direct brokerage transactions for the client; · The duty to ensure that investment advice is suitable to meeting the client’s individual objectives, needs and circumstances; and · A duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, DIA expects every employee to demonstrate the highest standards of ethical conduct for continued employment with DIA. Strict compliance with the provisions of the Code will be considered a basic condition of employment with DIA.DIA's reputation could be damaged as the result of a securities transaction being considered questionable in light of the fiduciary duty owed to clients.
